Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 30, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed September 30, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00918-CV
____________
 
IN RE CURTIS MACK LEWIS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On September 20, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  
Relator seeks a writ of mandamus against the
district clerk of Brazoria County.  We
have no jurisdiction to issue a writ of mandamus against a district clerk
unless such is necessary to enforce our jurisdiction.  In re Washington, 7 S.W.3d 181, 182
(Tex. App.CHouston [1st Dist.] 1999, orig.
proceeding).   We deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed September 30, 2004.
Panel consists of
Justices Yates, Edelman, and Guzman.